MEMORANDUM OPINION OF THE COURT
GREENBERG, Circuit Judge.
Camilla Cox for Camilla N. Cox appeals from a final order entered March 12, 2001, affirming the decision in this matter rejecting her claim for childhood disability SSI payments. The administrative law judge in her decision dated February 4, 1998, and the district court in its letter opinion dated March 9, 2001, set forth the background of the case and, as the parties are fully familiar with it, we do no recite it. Insofar as we review the order of the district court we exercise plenary review but insofar as we review the Commissioner’s findings we determine whether the administrative record contains substantial evidence for the findings. See Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir.2000). After a careful review of this mater we are convinced that there were no errors of law and that the Commissioner’s findings are fully supported in the record. Consequently, the order of March 12, 2001, will be affirmed.